Citation Nr: 1037716	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California. 

The Veteran requested a hearing before the Board and was 
scheduled for a July 2009 hearing.  The Veteran failed to appear 
for the July 2009 hearing.  Accordingly, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

In the rating action on appeal, the RO addressed separate claims 
of service connection for PTSD and anxiety disorder.  However, as 
argued by the Veteran's representative in a September 2010 
Informal Hearing, when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the Board has characterized the issue as a claim 
for entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

The issue of whether new and material evidence has been submitted 
to reopen a claim for an acquired psychiatric disorder, to 
include PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show a diagnosis of 
a left ear hearing loss disability.

2.  The competent medical evidence does not show a diagnosis of 
a tinnitus disability.

3.  The competent medical evidence does not show a diagnosis of 
a sleep disorder disability.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  Service connection for a sleep disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in December 2004.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  Dingess, 19 Vet. App. at 473.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, and assisted the Veteran in obtaining evidence.  
Regarding the Veteran's claims of service connection for left ear 
hearing loss, tinnitus, and a sleep disorder, the Board notes 
that the Veteran has not been given a VA examination.  Here, the 
Board notes that the evidence does not show that the Veteran has 
a current left ear hearing loss condition, tinnitus, or a sleep 
disorder.  As such, the threshold for entitlement to an 
examination is not met for the Veteran's claims.  See 38 C.F.R. § 
3.159(c)(4) McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  


Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).

Left Ear Hearing Loss and Tinnitus 

The Veteran contends that his current left ear hearing loss and 
tinnitus are related to his service.  

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold level 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.


The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  Regulation 38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A.  § 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

While the Veteran has submitted a claim for these disabilities, 
he has not identified what in-service event, injury, or disease 
his reported left ear hearing loss and tinnitus disabilities may 
be related.  Nevertheless, the Veteran's service personnel 
records show his military occupational specialty (MOS) was an 
aircraft maintenance specialist during service; thus, the Board 
will presume that the Veteran was exposed to noise while in 
service.  

The Veteran's December 1966 induction physical examination does 
not contain any evidence of complaints, treatment, or diagnoses 
of left ear hearing loss or tinnitus.  Pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, were recorded 
as follows: 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) in the left 
ear.  The physical profile included a "1" for hearing.  At the 
time of his separation physical examination in March 1965, his 
hearing was evaluated as 15/15 for spoken and whispered voice in 
both ears. The physical profile included a "1" for hearing. 

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.) 

His service treatment records, including a March 1967 hearing 
conservation record and an April 1970 initial flying exam are 
negative for complaints or diagnoses of left ear hearing loss or 
tinnitus.  A January 1969 record demonstrates the Veteran sought 
treatment for "plugged" ears, reporting that he went swimming 
in the morning; the examiner noted wax in his ears and performed 
an ear irrigation.  The Veteran's January 1971 separation 
physical examination is negative for evidence of complaints, 
treatment, or a diagnosis of tinnitus.  Pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, were recorded 
as follows: 0, 0, 0, 0, and 0 in the left ear.  The examiner 
noted that the Veteran's complaint of ear trouble refers to 
occasional earaches , no treatment, no complications and no 
sequelae.  There was no diagnosis of left ear hearing loss.  The 
physical profile included a "1" for hearing.  The Veteran's 
service treatment records demonstrate the presence of essentially 
normal left ear hearing, and he separated from service without a 
diagnosis of left ear hearing loss.  

Upon review of the evidence of record, the Board notes that there 
is no evidence of record documenting an in-service or post-
service diagnosis of left ear hearing loss or tinnitus.  At 
separation from service, no pertinent defects or diagnoses were 
noted.  Moreover, the Veteran has not submitted or identified any 
post-service treatment records that document complaints, 
treatment, or findings related to left ear hearing loss or 
tinnitus.  In addition, the Veteran has not alleged that he has 
continuously experienced left ear hearing loss or tinnitus 
symptomatology since service.  Further, he has not submitted any 
statements which describe symptoms he is experiencing that are 
indicative of hearing loss or tinnitus; nor has he submitted lay 
statements from other individuals who have observed that he has 
impaired hearing. 

In evaluating this claim, the Board notes that tinnitus is 
largely subjective and is the type of disability that can be 
observed and reported by a layperson.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, the Veteran has not provided 
any details to support his claim of tinnitus, including a report 
of when his tinnitus began, a description of his tinnitus 
disability, or a statement that he has suffered from tinnitus 
since military service.  Further, as indicated above, there is no 
post-service evidence documenting complaints, treatment, or a 
diagnosis of a tinnitus disability.    

In making this determination, the Board notes that service 
connection for hearing loss on a presumptive basis is not 
available in this case, because there is no indication in the 
evidence of record that the Veteran manifested an organic disease 
of the nervous system, including sensorineural hearing loss, to a 
compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  As noted above, while the Veteran is presumed to have 
suffered noise exposure during service, his left ear hearing was 
within normal limits at his separation examination, and there is 
no competent evidence of record that shows he has manifested or 
been diagnosed with left ear hearing loss at any time since 
separation from service.  

Without a diagnosis of a current disability, the Veteran has 
failed to meet the critical first element of a service connection 
claim and as such, his claims must be denied.  See Brammer, 3 Vet 
App. at 225.

Sleep Disorder

The Veteran contends that his current sleep disability is related 
to his service.  

The Veteran's service treatment records, including his December 
1966 induction physical examination and January 1971 separation 
physical examination contain no evidence of complaints, 
treatment, or diagnosis of a sleep disorder. 

The post-service evidence shows that the Veteran reported 
experiencing insomnia in a January 2003 VA outpatient treatment 
record.    

In this case, review of the record reveals that there is no 
competent medical evidence showing the Veteran has been diagnosed 
with a sleep disorder.  At separation from service, no pertinent 
defects or diagnoses were noted, and there is no post-service 
medical diagnosis of a sleep disorder of record.  Moreover, the 
Veteran has not alleged that he has continuously experienced 
sleep disorder symptoms since service.  In addition, he has not 
submitted statements which describe symptoms he is experiencing 
that are indicative of a sleeping disorder.  While the Veteran 
complained of insomnia in January 2003, that was in connection 
with his psychiatric disorder. There is no competent evidence 
that the Veteran has a disability manifested by insomnia.  
Without a diagnosis of a current disability, the Veteran has 
failed to meet the critical first element of a service connection 
claim and as such, his claim must be denied.  See Brammer, 3 Vet 
App. at 223.

In light of the aforementioned, the Board concludes that service 
connection for left ear hearing loss, tinnitus, and a sleep 
disorder be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's claims.  
As such, the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a sleep disorder is denied.


REMAND

In an unappealed October 1994 rating decision, the RO denied a 
claim of service connection for a psychiatric disorder to include 
posttraumatic stress disorder.  In a final July 2002 rating 
decision, the RO declined to reopen a claim of service connection 
for PTSD.  

The Board has characterized the issue on appeal as whether new 
and material evidence has been submitted to reopen a previously 
denied claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  In the May 2005 rating action on 
appeal, the RO addressed the claim for a generalized anxiety 
disorder on the merits and declined to reopen a claim of service 
connection for PTSD.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO characterized 
the issue, the initial question before the Board is whether new 
and material evidence has been presented. 

Notice provided to the Veteran in December 2004 was inadequate 
because it did not address the prior final denial of the claim 
for a psychiatric disorder, other than PTSD.  Thus, a remand is 
warranted.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice 
regarding reopening a claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD.  The notice should 
identify the reasons for the prior final 
denials in October 1994 and July 2002 and the 
type of evidence necessary to satisfy the 
element of the underlying claim which was 
found insufficient in the previous final 
denials.  

2.  Upon completion of the foregoing, 
readjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


